Order entered July 5, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00541-CV

      IN THE BEST INTEREST AND PROTECTION OF J.A., A MINOR CHILD

                      On Appeal from the County Court at Law No. 2
                                Kaufman County, Texas
                            Trial Court Cause No. 19M-091

                                           ORDER
       Before the Court is the State’s July 3, 2019 first motion for extension of time to file its

brief. We GRANT the motion and ORDER the brief be filed no later than July 8, 2019.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE